DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 
Specification
The Examiner acknowledges the amendment(s) to the abstract filed on October 26, 2020. The objection(s) to the abstract cited in the previous office action filed on October 8, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to claim 16 filed on October 26, 2020. The rejection of claim(s) 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on October 8, 2020 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sim et al. (US 2016/0149086 A1, prior art of record).
Regarding claim 16, Sim discloses a radiation-emitting semiconductor chip (e.g. figures 12A and 12B, with reference to figures 7A – 11B) comprising:
a semiconductor body (e.g. semiconductor body 100, ¶ [0075]) having an active region that generates radiation (e.g. active region 120, ¶ [0075] and [0081]);
a first contact layer (e.g. first contact layer 620) having a first contact surface for external electrical contacting of the semiconductor chip (e.g. upper surface of first contact layer 620 is first contact surface, as seen in figure  and a first contact web structure connected to the first contact surface (e.g. remaining portion of the first contact layer 620 is considered the first contact web structure, as seen in figures 12A and 12B);
a second contact layer (e.g. second contact layer comprising 140, 410 and 610, as seen in figures 9A, 11B and 12B) having a second contact surface for external electrical contacting of the semiconductor chip (second contact surface is upper surface of 610, as seen in figure 12B) and a second contact web structure connected to the second contact surface (e.g. second contact web is portion 140, which is electrically connected to the second contact surface 610 through portion 410), wherein the first contact web structure and the second contact web structure overlap in places in plan view of the semiconductor chip (e.g. as seen with respect to figure 12A, the first contact web 620 and the second contact web 140 overlap each other in the plan view), wherein the first contact layer, the second contact layer and a radiation exit surface are arranged at a same side on the semiconductor body (e.g. as seen in figure 12B, first contact layer 620, the second contact layer 140/410/610 and the radiation exit surface, considered to be the top surface of the layer 130, are all on the same top side of the semiconductor body 100 (comprising layers 110, 120 and 130). Furthermore, the top surface of layer 130 may be considered a radiation exit surface since it is anticipated or obvious that the radiation from layer 120 may be emitted from the top surface of layer 130 then reflected by structure 300, ¶ [0074]);
a current distribution layer through which a first semiconductor layer electrically conductively connects to the first contact layer (e.g. figure 12B, current distribution layer 420 through which first semiconductor layer 130 electrically connects to the first contact layer 620, ¶ [0106], [0075], [0115]); and
an insulation layer containing a dielectric material (e.g. figures 10B and 12B, insulation layer 300, disclosed in ¶ [0155] to contain a dielectric material), wherein the insulation layer is arranged between the first semiconductor layer and the current distribution layer (as seen in figures 12B, the insulation layer 300 is between the first semiconductor layer 130 and the current distribution layer 420) and has a plurality of openings into which the current distribution layer extends (as seen with respect to figures 10A, 10B, 12A and 12B, the insulation layer 300 has a plurality of openings 320 into which the current distribution layer 420 extends, ¶ [0103]), and the insulation layer is formed as a filter layer that predominantly transmits an incident radiation within a first angular range and predominantly reflects said incident radiation within a second angular range (Regarding the limitation “the insulation layer is formed as a filter layer that predominantly transmits an incident radiation within a first angular range and predominantly reflects said incident radiation within a second angular range” this is considered a statement of the inherent properties and/or functions of the device. The prior art of Sim anticipates or renders obvious the claimed materials and structure regarding the insulation layer, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by 

Regarding claim 18, Sim discloses a radiation-emitting semiconductor chip (e.g. figures 12A and 12B, with reference to figures 7A – 11B) comprising:
a semiconductor body (e.g. semiconductor body 100, ¶ [0075]) having an active region that generates radiation (e.g. active region 120, ¶ [0075] and [0081]); 
a first contact layer (e.g. first contact layer 620) having a first contact surface for external electrical contacting of the semiconductor chip (e.g. upper surface of first contact layer 620 is first contact surface, as seen in figure 12B) and a first contact web structure connected to the first contact surface (e.g. remaining portion of the first contact layer 620 is considered the first contact web structure, as seen in figures 12A and 12B);
a second contact layer (e.g. second contact layer comprising 140, 410 and 610, as seen in figures 9A, 11B and 12B) having a second contact surface for external electrical contacting of the semiconductor chip (second contact and a second contact web structure connected to the second contact surface (e.g. second contact web is portion 140, which is electrically connected to the second contact surface 610 through portion 410), wherein the first contact web structure and the second contact web structure overlap in places in plan view of the semiconductor chip (e.g. as seen with respect to figure 12A, the first contact web 620 and the second contact web 140 overlap each other in the plan view), wherein the first contact layer, the second contact layer and a radiation exit surface are arranged at a same side on the semiconductor body (e.g. as seen in figure 12B, first contact layer 620, the second contact layer 140/410/610 and the radiation exit surface, considered to be the top surface of the layer 130, are all on the same top side of the semiconductor body 100 (comprising layers 110, 120 and 130). Furthermore, the top surface of layer 130 may be considered a radiation exit surface since it is anticipated or obvious that the radiation from layer 120 may be emitted from the top surface of layer 130 then reflected by structure 300, ¶ [0074]);
a current distribution layer through which a first semiconductor layer electrically conductively connects to the first contact layer (e.g. figure 12B, current distribution layer 400, comprising 410 and 420, through which first semiconductor layer 130 electrically connects to the first contact layer 620, ¶ [0106], [0075], [0115]); and
an insulation layer containing a dielectric material (e.g. figures 10B and 12B, insulation layer 300, disclosed in ¶ [0155] to contain a dielectric and arranged between the first semiconductor layer and the current distribution layer (as seen in figures 12B, the insulation layer 300 is between the first semiconductor layer 130 and the current distribution layer 400) and has a plurality of openings into which the current distribution layer extends (as seen with respect to figures 10A, 10B, 12A and 12B, the insulation layer 300 has a plurality of openings 310 and 320 into which the current distribution layer 400 (410 and 420) extends, ¶ [0103]), and the openings differ in shape and/or size from one another (e.g. as seen in figures 10A and 10B, the openings 310 differ from the openings 320 in size and shape).

Regarding claim 20, Sim discloses the radiation-emitting semiconductor chip according to claim 18, as cited above, wherein one or more of the openings provided at an edge of the semiconductor chip are larger than openings in a middle portion of the semiconductor chip (e.g. as anticipated or rendered obvious with respect to figures 10A and 10B, the openings 320 at the edge of the semiconductor chip are larger than the openings 310 in the middle portion of the semiconductor chip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 8 – 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2016/0149086 A1, prior art of record) in view of Kageyama (US 2016/0315225 A1, prior art of record).
Regarding claim 1, Sim discloses a radiation-emitting semiconductor chip (e.g. figures 12A and 12B, with reference to figures 7A – 11B) comprising:
a semiconductor body (e.g. semiconductor body 100, ¶ [0075]) having an active region that generates radiation (e.g. active region 120, ¶ [0075] and [0081]); 
a first contact layer (e.g. first contact layer 620) having a first contact surface for external electrical contacting of the semiconductor chip (e.g. surface of right portion of first contact layer 620 is first contact surface, as seen in annotated figure 12A below) and a first contact web structure connected to the first contact surface (e.g. left portion of the first contact layer 620 is considered the first contact web structure, as seen in annotated figure 12A below), wherein the first contact web structure is a region of the first contact layer that, compared to the first contact surface, has a comparatively small extent at least in a lateral direction (e.g. as seen in annotated figure 12A below, the interpreted first contact web structure has a smaller lateral extent than the interpreted first contact surface of the first contact layer 620);
a second contact layer (e.g. second contact layer comprising 140, 410 and 610, as seen in figures 9A, 11B and 12B) having a second contact surface for external electrical contacting of the semiconductor chip (second contact surface is upper surface of 610, as seen in figure 12B) and a second contact web structure connected to the second contact surface (e.g. second contact web is portion 140, which is electrically connected to the second contact surface 610 through portion 410), wherein the first contact web structure and the second contact web structure overlap in places in plan view of the semiconductor chip (e.g. as seen with respect to figure 12A, the first contact web 620 and the second contact web 140 overlap each other in the plan view), wherein the first contact layer, the second contact layer and a radiation exit surface are arranged at a same side on the semiconductor body (e.g. as seen in figure 12B, first contact layer 620, the second contact layer 140/410/610 and the radiation exit surface, considered to be the top surface of the layer 130, are all on the same top side of the semiconductor body 100 (comprising layers 110, 120 and 130). Furthermore, the top surface of layer 130 may be considered a radiation exit surface since it is anticipated or obvious that the radiation from layer 120 may be emitted from the top surface of layer 130 then reflected by structure 300, ¶ [0074]);
a current distribution layer through which a first semiconductor layer electrically conductively connects to the first contact layer (e.g. figure 12B, current distribution layer 420 through which first semiconductor layer 130 electrically connects to the first contact layer 620, ¶ [0106], [0075], [0115]); and
an insulation layer containing a dielectric material (e.g. figures 10B and 12B, insulation layer 300, disclosed in ¶ [0155] to contain a dielectric material), wherein the insulation layer is arranged between the first semiconductor layer and the current distribution layer (as seen in figures 12B, the insulation layer 300 is between the first semiconductor layer 130 and the current distribution layer 420) and has a plurality of openings into which the current distribution layer extends (as seen with respect to figures 10A, 10B, 12A and 12B, the insulation layer 300 has a plurality of openings 320 into which the current distribution layer 420 extends, ¶ [0103]).
Sim is silent with respect to disclosing a diameter of the openings is 1 m to 20 m.
Kageyama discloses an analogous device (e.g. figures 1 and 2), wherein a diameter of analogous openings is 1 m to 20 m (e.g. openings 12b are disclosed to have diameters overlapping with the claimed range in ¶ [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sim such that a diameter of the openings is 1 m to 20 m since Sim discloses the openings to containing a connecting layer to the underlying semiconductor structure, and Kageyama discloses an analogous device comprising openings containing a connecting layer to the underlying semiconductor structure such that a diameter of the openings is 1 m to 20 m. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a diameter of the openings from 1 m to 20 m in order to optimize electrical connection and light extraction, as discussed by Kageyama (e.g. ¶ [0038]).

    PNG
    media_image1.png
    597
    538
    media_image1.png
    Greyscale


Regarding claim 2, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the radiation-emitting semiconductor chip has a length to width ratio of at least 4:1 (e.g. as seen in figure 12A of Sim, the length to width ratio of elements 140 of the radiation-emitting semiconductor chip 1 is at least 4:1).

Regarding claim 3, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the radiation-emitting semiconductor chip has a length to width ratio of at least 6:1 (e.g. as seen in figure 12A of Sim, the length to width ratio of elements 140 of the radiation-emitting semiconductor chip 1 is at least 6:1)..

Regarding claim 4, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the first contact web structure and/or the second contact web structure is formed symmetrically to a connecting straight line through the first contact surface and the second contact surface (e.g. as seen in figure 12A of Sim, the first contact web structure 620 and/or the second contact web structure 140 is formed symmetrically to a horizontal connecting straight line through the first contact surface and the second contact surface in the middle of the figure).

Regarding claim 5, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein a transverse extent of at least one contact web of the first contact web structure and/or the second contact web structure decreases with increasing distance from the associated contact surface (e.g. as seen in figure 12A of Sim, a transverse extent of the second contact web structure 140 decreases with increasing 

Regarding claim 6, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the second contact web structure and a connecting straight line through the first contact surface and the second contact surface divide a radiation exit surface of the semiconductor body into a plurality of partial surfaces, in which a size of the largest partial surface is larger by at most 50% than a size of the smallest partial surface (e.g. as seen in figure 12A of Sim).

Regarding claim 8, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein an electrical surface resistance of the current distribution layer is at most three times as large as an electrical surface resistance of a second semiconductor layer (Regarding the limitation “an electrical surface resistance of the current distribution layer is at most three times as large as an electrical surface resistance of the second semiconductor layer” this is considered a statement of the inherent properties and/or functions of the device. The prior art of Sim anticipates or renders obvious the claimed materials and structure regarding the current distribution layer and second semiconductor layer, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then 

Regarding claim 9, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein a center distance between the first contact surface and the second contact surface is at least 1/5 of the length of the semiconductor chip (as seen in 12A of Sim, a center distance between the first contact surface 620 and the second contact surface 610 is at least 1/5 of the overall length of the semiconductor chip 1).

Regarding claim 10, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein at least one contact web extends from the first contact surface in a direction away from the second contact surface or vice versa  (e.g. as seen in figure 12A and 12B of Sim).

Regarding claim 11, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the insulation layer is formed as a filter layer that predominantly transmits incident radiation within a first angular range and predominantly reflects incident radiation within a second angular range (Regarding the limitation “the insulation layer is formed as a filter layer that predominantly transmits incident radiation within a first angular range and predominantly reflects incident radiation within a second angular range” this is considered a statement of the inherent properties and/or functions of the device. The prior art of Sim anticipates or renders obvious the claimed materials and structure regarding the insulation layer, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01).

Regarding claim 12, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the first contact surface and the second contact surface are accessible for external electrical contacting from a radiation exit surface of the semiconductor body (as seen in figures 12A and 12B of Sim, the first contact surface 620 and the second contact surface 610 are accessible for external electrical contacting from a radiation exit surface of the semiconductor body 100).

Regarding claim 14, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein the insulation layer is arranged between the first contact layer and the second contact layer (as seen in figures 11A, 11B, 12A and 12B of Sim, the insulation layer 300 is arranged between the first contact layer 620 and at least portion 140 of the second contact layer comprising 140, 410 and 610).

Regarding claim 15, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, wherein there is at no place of the semiconductor chip a direct vertical current path between the first contact layer and the semiconductor body (e.g. as seen in figure 12B of Sim, there is at no place of the semiconductor chip 1 a direct vertical current path between the first contact layer 620 and the semiconductor body 100 due to the intervening layers 420 and 150).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Kageyama, as applied to claim 1 above, and further in view of Lim et al. (US 2010/0155752 A1, prior art of record).
Regarding claim 13, Sim in view of Kageyama disclose the radiation-emitting semiconductor chip according to claim 1, as cited above, but is silent with respect to disclosing at least 50% of the total area of the second contact web structure overlaps the first contact web structure.
Lim discloses an analogous radiation-emitting semiconductor chip (e.g. figures 8 and 15), wherein at least 50% of the total area of a second contact web structure overlaps a first contact web structure (as seen in figure 8 and 15, at least 50% of the total area of a second contact web structure 446 overlaps a first contact web structure 431, ¶ [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sim in view of Kageyama such that at least 50% of the total area of the second contact web structure overlaps the first contact web structure since Sim discloses the second contact web structure overlaps the first contact web structure, and Lim discloses an analogous device whereby the second contact web structure overlaps the first contact web structure such that at least 50% of the total area of the second contact web structure overlaps the first contact web structure. One would have been motivated to have at least 50% of the total area of the second contact web structure overlapping the first contact web structure in order to optimize the electrical connections between layers, while minimizing overall material used, as seen I the structure Lim.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim.
Regarding claim 17, Sim discloses the radiation-emitting semiconductor chip according to claim 16, but is silent with respect to disclosing at least 60% of the incident radiation is transmitted.
However Sim discloses that the insulation layer (300) is a distributed Bragg reflector with a high degree of reflectivity (¶ [0093]).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Chang (US 9,105,813 B1).
Regarding claim 19, Sim discloses the radiation-emitting semiconductor chip according to claim 18, as cited above, but is silent with respect to disclosing a distribution density of the openings is 200000 openings per mm2 to 10 openings per mm2.
Sim does disclose there are about 10 openings within the radiation-emitting semiconductor chip (e.g. as seen in figures 10A and 12A, openings 310 and 320).
Chang discloses that it was known in the art to make an analogous radiation-emitting semiconductor chip with a size of 0.01 mm2 (e.g. col. 3, lines 63 – 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sim such that a distribution density of the openings is 200000 openings per mm2 to 10 openings per mm2 since Sim discloses there are about 10 openings within the radiation-emitting semiconductor chip, and Chang discloses that it was known in the art to make an analogous radiation-emitting semiconductor chip with a size of 0.01 mm2, whereby Sim in view Chang render obvious about 1000 openings per mm2. Furthermore, has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a distribution density of the openings is 200000 openings per mm2 to 10 openings per mm2 as a result of optimizing chip size and electrode connections to the semiconductor layers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 6, 8 – 17, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 38 of copending Application No. 16/310,787 in view of Sim et al. (US 2016/0149086 A1, prior art of record). As cited above, claims 21 – 38 of copending Application No. 16/310,787  claim all the limitations, or obvious variants of independent claim 1 of the current application, however claims 21 – 38 of copending Application No. 16/310,787 do not claim certain limitations of claims 1 – 6, 8 – 17, 18 and 20 of the current application. However, the prior art of Sim discloses the missing limitations of claims 1 – 6, 8 – 17, 18 and 20 of the current application, as cited in the rejections above. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 21 – 38 of copending Application No. 16/310,787 to arrive at the claimed invention of claims 1 – 6, 8 – 17, 18 and 20 of the current application, since Sim discloses an analogous device teaching the claimed limitations. One would have .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. At present, the prior art of Sim et al. (US 2016/0149086 A1, prior art of record)  remains commensurate to the scope of the claim amendment as stated by the Applicant within the context of the claim language, and broadly interpreted by the Examiner per MPEP 2111. The Applicants have amended independent claims 1, 16 and 18 to recite “the first contact layer, the second contact layer and a radiation exit surface are arranged at a same side on the semiconductor body”, and argue that the prior art of Sim does not teach such a limitation. The Examiner respectfully disagrees. As seen with respect to figure 12B of Sim, the Examiner interprets the top surface of layer 130 as the claimed “radiation exit surface” since it is anticipated or obvious that the radiation from active light emitting layer 120 may be emitted from the top surface of layer 130, which is then reflected by reflective structure 300 (disclosed in ¶ [0074]). Under such an interpretation, the Examiner submits that figure 12B shows the first contact layer 620,at least portions of the second contact layer 140/410/610, and the radiation exit surface, considered to be the top surface of the layer 130, are all on the same top side of the semiconductor body 100 comprising layers 110, 120 and 130. Therefore, the Examiner finds, under a broad, reasonable interpretation, that Sim discloses the limitation “the first contact layer, the second contact layer and a radiation exit surface are arranged at a same side on the semiconductor body”, and, hence, the Examiner maintains that Sim discloses the claimed inventions of claims 16 and 18, and Sim in view of Kageyama (US 2016/0315225 A1, prior art of record) renders obvious the claimed invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT T HUBER/           Primary Examiner, Art Unit 2892                                                                                                                                                                                             
March 18, 2021